PER CURIAM:
Educational Credit Management Corp. (“ECMC”) and John Steiger each appeal from the district court’s order granting a partial discharge of Steiger’s student loans held by ECMC. In light of this court’s opinion in In re Frushour, 433 F.3d 393 (4th Cir.2005), decided after the district court’s decision in this case, we reverse. Applying Frushour, we find that Steiger has not met the undue hardship standard for discharge of a student loan debt pursuant to 11 U.S.C. § 523(a)(8) (2000). We grant Steiger’s motion to consolidate appeals No. 05-2100 and No. 05-2107, but deny his motion to consolidate these two appeals with appeal Nos. 05-2104 and 05-2106, which were previously dismissed. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

REVERSED.